Citation Nr: 0701852	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-38 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic skin 
disorder (claimed as a rash).  

4.  Entitlement to service connection for a chronic skin 
disorder (claimed as a rash).  

5.  Entitlement to separate 10 percent ratings for tinnitus.  

6.  Entitlement to a compensable rating for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to August 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

A rating decision in January 2001 granted service connection 
for right ear hearing loss and assigned a zero percent (i.e., 
noncompensable) rating, and granted service connection for 
bilateral tinnitus, assigning a 10 percent rating.  That 
rating decision also denied service connection for left ear 
hearing loss.  The veteran was notified of that decision and 
did not file a notice of disagreement (NOD) within one year, 
in response, as to any issue.

A rating decision in January 2002, among other things, denied 
service connection for a rash.  The veteran was also notified 
of that decision and did not file an NOD within one year, in 
response.

In August 2003, another rating decision found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for left ear hearing 
loss and denied an increased rating for his right ear hearing 
loss.  An additional rating decision in October 2003 again 
determined that new and material evidence had not been 
presented to reopen the left ear hearing loss claim.  And an 
increased rating for the right ear hearing loss was again 
denied by a rating decision in May 2004.  Documents were 
received from the veteran in March and July 2004 wherein he 
disagreed with the decisions concerning his hearing loss.  

An August 2004 rating decision found that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a rash; he also initiated an 
appeal of that decision.  

In a September 2005 rating decision, the RO denied separate 
10 percent ratings for tinnitus; an NOD with that decision 
was received in October 2005.  

The veteran has since testified at a hearing at the RO in 
October 2006 before the undersigned Veterans Law Judge of the 
Board.  


FINDINGS OF FACT

1.  A rating decision in January 2001 denied service 
connection for left ear hearing loss.  The veteran was 
notified of that decision and apprised of his procedural and 
appellate rights, and he did not file an NOD within one year 
in response.  

2.  Some of the evidence concerning left ear hearing loss 
which has been added to the record since January 2001 was not 
previously of record and raises a reasonable possibility of 
substantiating this claim.  

3.  But the medical evidence shows the veteran does not have 
a hearing loss disability in his left ear according to VA 
standards.

4.  A rating decision in January 2002 denied service 
connection for a rash.  The veteran was notified of that 
decision and apprised of his procedural and appellate rights, 
and he did not file an NOD within one year in response.  

5.  Some of the evidence concerning a skin disorder which has 
been added to the record since January 2002 was not 
previously of record and raises a reasonable possibility of 
substantiating this claim.  

6.  The medical evidence shows the veteran's current skin 
disorder, diagnosed as a rash and chronic candidiasis of the 
scrotum, is related to the rash that he had in service.  

7.  The veteran has a 10 percent rating for tinnitus, the 
maximum authorized under Diagnostic Code 6260.

8.  The veteran has Level I hearing in his service-connected 
right ear and is not deaf in his left ear, which is not 
service connected.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 2001 rating decision, 
which denied the veteran's claim for service connection for 
left ear hearing loss, is new and material and this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2006).

2.  But a left ear hearing loss disability was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).  

3.  Evidence received since the January 2002 rating decision, 
which denied the veteran's claim for service connection for a 
chronic skin disorder, is new and material and this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2006).  

4.  The veteran's chronic skin disorder, diagnosed as chronic 
candidiasis of the scrotum, was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  

5.  There is no legal basis for assigning a schedular rating 
higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Code 6260 (2006); Smith v. 
Nicholson, 451 F.3d 1344 (C.A. Fed. 2006).  

6.  The criteria are not met for a compensable rating for the 
right ear hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, and 
4.87, Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of RO letters to in July 2003, December 2003, and June 
2004 the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claim on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  Thus, he may be considered 
to have been advised to submit any pertinent evidence in his 
possession.  His VA and private treatment records through 
November 2006 have been obtained and, as mentioned, he had a 
hearing.  He has not identified any additional evidence that 
needs to be obtained.  See Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  So the Board finds that the duty to 
assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III) (also discussing the timing of the VCAA notice 
as it relates to prejudicial error).  Here, the RO initially 
considered the claims in August 2003 - so not until after 
sending the veteran a VCAA letter in July 2003.  In addition, 
the RO provided the veteran a VCAA letter concerning each of 
the other issues before adjudicating them.  Consequently, the 
Board finds there was no error in the timing of the VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
Supplemental SOC (SSOC), is sufficient to cure a timing 
defect).



The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's appeal involves both service connection and 
increased rating claims, the latter meaning service 
connection already has been granted.  Regarding the claim for 
service connection for left ear hearing loss, he was provided 
notice of what type of information and evidence was needed to 
establish entitlement to a higher disability rating in light 
of his simultaneous increased rating claim for right ear 
hearing loss.  However, he was not provided notice of the 
type of evidence necessary to establish an effective date if 
either of those benefits is granted.  Nevertheless, because 
the Board is denying each of those claims, the other 
downstream aspects of each claim are moot.  Further, the 
veteran was not provided notice of the type of evidence 
necessary to establish an effective date for separate 10 
percent ratings for tinnitus.  But because the Board is 
denying that claim, as well, the effective date aspect for 
such a rating is again moot.  Finally, although the veteran 
has not been provided notice concerning the disability rating 
and effective date elements for his skin disorder claim, the 
RO will have an opportunity to cure this defect prior to 
implementing the Board's grant of service connection.  So 
there is no prejudicial error in proceeding with final 
appellate consideration of the claims at this time.  See 
Mayfield v. Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Analysis

I.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of an NOD within one year of the date of 
mailing of the notification of the denial of an appellant's 
claim and absent the filing of a substantive appeal (VA Form 
9 or equivalent statement) within the remainder of that year 
or within 60 days of the mailing of the SOC, whichever is 
later, a rating determination is final and binding based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.

In order to reopen a previously and finally disallowed claim, 
the Court has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  


It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that 
the duty to assist the claimant under 38 U.S.C.A. § 5107(a) 
has been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Left Ear Hearing Loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

As mentioned, a rating decision in January 2001 initially 
denied service connection for left ear hearing loss on the 
basis that the veteran did not have a hearing loss 
"disability" in this ear according to VA standards - that 
is to say, sufficient hearing loss in this ear to satisfy the 
requirements of 38 C.F.R. § 3.385.  And he did not appeal 
that decision.  The medical evidence of record at that time 
included the report of his military separation examination, 
which showed pure tone thresholds in his left ear of 20 
decibels or less at all tested frequencies.  Also, the report 
of a VA audiometric evaluation in November 2000 revealed pure 
tone thresholds, also in decibels, as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Left
30
20
25
25
25

Speech audiometry revealed speech discrimination ability of 
96 percent in the left ear.  

In June 2003, the veteran applied to reopen this claim.  He 
submitted a letter from his supervisor at work attesting to 
the difficulty his hearing impairment had caused in his work.  

The veteran underwent a private audiometric evaluation in 
August 2003, and he submitted the report of that test.  That 
report displayed the audiometric findings in graphical 
format, which the Board cannot interpret.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  The examiner noted, 
however, that the data revealed borderline normal hearing in 
the veteran's left ear at frequencies from 250 to 2000 Hertz, 
with mild sloping to moderate sensorineural hearing loss from 
3000 to 8000 Hertz.  

Although rating decisions in August and October 2003 
determined that new and material evidence had not been 
presented to reopen the veteran's claim, the SOC that was 
issued in October 2004 considered this claim on the basis of 
all of the evidence of record, noting that the August 2003 
private audiogram constituted new and material evidence.  The 
SOC reopened the claim, but continued to deny service 
connection on the merits (i.e., on a de novo basis).  In any 
event, the Board must still make this threshold preliminary 
determination.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); and Jackson v. Principi, 
265 F.3d 1366, 1369 (2001).

That August 2003 report of the private audiometric evaluation 
was not previously on file when the RO initially adjudicated 
this claim in January 2001, and this additional evidence 
relates to the issue of service connection for left ear 
hearing loss and raises a reasonable possibility of 
substantiating this claim.  Therefore, this evidence is 
indeed new and material and the claim for service connection 
for left ear hearing loss is reopened.  The Board will now 
consider this claim on the basis of all of the evidence of 
record.  

Subsequent to the above August 2003 evaluation, the veteran 
underwent a VA compensation examination in April 2004 that 
included an audiometric evaluation, and which yielded the 
following data:  


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Left
15
20
25
20
25

Speech audiometry revealed speech discrimination ability of 
96 percent in the left ear.  

Further, yet another VA audiometric evaluation was conducted 
in November 2005.  Pure tone thresholds, in decibels, on that 
examination were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Left
25
25
20
20
10

Speech audiometry revealed speech discrimination ability of 
100 percent in the left ear.  

During his October 2006 hearing, the veteran testified 
generally as to how his hearing loss affected his ability to 
perform his duties at work, in that he would sometimes have 
difficulty understanding his clients.  He did not 
specifically describe the severity or the effects of any left 
ear hearing loss, in particular.  

Despite the private audiologist's comments in August 2003, 
the VA evaluations in April 2004 and November 2005 clearly 
continue to show the veteran does not have a hearing loss 
disability in his left ear that meets the minimum standards 
set forth at 38 C.F.R. § 3.385.  The results of those VA 
examinations are also completely consistent with the VA 
audiometric data earlier obtained in November 2000, as well 
as the report of the veteran's military separation 
examination.  So lacking evidence of sufficient hearing loss 
in his left ear to be considered an actual "disability" by 
VA standards, as determined by § 3.385, service connection 
must remain denied.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (service connection presupposes the 
veteran has an actual disability).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  But as 
the preponderance of the evidence is against the claim, this 
doctrine is inapplicable in the current appeal.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Chronic Skin Disorder

The record indicates the veteran served in Vietnam during the 
Vietnam Conflict.  In addition to the above-cited laws and 
regulations concerning claims for service connection, in 
general, VA regulations state that, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (Vietnam era), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

For a veteran who served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, each of several specific diseases, including chloracne 
or other acneform disease consistent with chloracne, shall be 
considered to be incurred in or aggravated by such service 
notwithstanding the fact that there is no record of evidence 
of such disease during the period of such service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

The law and regulations further provide that the disease 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 C.F.R. § 3.307(a)(6).  

It should also be noted that, in 68 Fed. Reg. 27630 (2003), 
VA's Secretary determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309.  

Here, the record does not show that either chloracne or any 
other acneform disease consistent with chloracne was 
initially manifest within one year after the veteran left 
Vietnam, nor does the medical evidence indicate that such a 
disorder has ever been manifest.  So the presumptions 
regarding herbicide exposure and diseases due to that 
exposure are not applicable in this case.  

As indicated, an unappealed rating decision in January 2002 
denied service connection for a skin condition (rash).  The 
evidence of record at that time consisted of the veteran's 
service medical records, including the report of his military 
separation examination, and private treatment records dated 
from December 1994.  The service medical records contain one 
notation, in January 1966, that a prescription cream, Vioform 
HC, was to be applied to the veteran's scrotum three times a 
day.  The notation was recorded in conjunction with his 
treatment for acute exudative pharyngitis; no pertinent 
clinical findings or diagnosis was listed.  The remainder of 
the service medical records, including the report of his 
military separation examination, do not mention any 
complaint, clinical finding, or diagnosis of any skin 
disorder.  

The private treatment records reflected diagnoses of 
angiofibroma of the left cheek, rosacea, lichen simplex, 
cutaneous atrophy, seborrheic dermatitis, actinic keratosis, 
irritant dermatitis, and contact dermatitis beginning in 
1994.  The rating decision denied service connection on the 
basis that the evidence did not show that any current skin 
disorder either occurred in or was caused by service.  

Since that January 2002 rating decision, additional evidence 
has been received consisting primarily of further VA and 
private medical records showing treatment for a skin 
disorder, the report of a service department examination 
conducted in September 1975, and the transcript of the 
veteran's testimony during his hearing before the Board at 
the RO in October 2006.

More significantly, following his hearing, the veteran 
submitted a VA clinic record dated in November 2006 
containing an opinion by a physician stating that the 
veteran's longstanding scrotal rash and candidiasis is more 
than likely related to the rash he had in the military.  
Because the evidence that was previously of record lacked a 
medical opinion providing a link between service and the 
veteran's current skin disorder, the November 2006 medical 
opinion is both new and material since it raises a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  
Therefore, the claim for service connection for a skin 
disorder is reopened.  38 U.S.C.A. § 5108.  

Normally, the Board would be precluded from moving on to the 
next step - considering the merits of this claim on the 
basis of all of the evidence of record, because the RO has 
not done this.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Since, though, the Board is not only reopening this 
claim - but also granting it on the merits, going ahead and 
doing this without further delay by allowing the RO the 
opportunity to consider the claim on the merits in the first 
instance is inconsequential.  That is to say, this is 
harmless error.



In essence, the only evidence that was lacking at the time of 
the January 2002 rating decision was medical evidence linking 
the veteran's current skin disorder with the apparent skin 
disorder that was present during service, as evidenced by the 
one notation of treatment in January 1966.  The evidentiary 
record clearly showed that he had been treated for a skin 
disorder many years after service (beginning in 1994).  The 
evidence received since January 2002 shows he was treated for 
a skin disorder much earlier - even before 1975, just a few 
years after his separation from service.  Most importantly, 
however, a VA physician recently provided an opinion that it 
is more likely than not the veteran's current skin disorder 
is related to the disorder for which he was treated during 
service.  

Thus, the evidence now meets the criteria for service 
connection - evidence of a relevant disease or injury in 
service, medical evidence of a current disability, and 
medical evidence linking the current disability to service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Therefore, especially resolving all reasonable doubt 
in the veteran's favor, the Board concludes that service 
connection is established for a skin disorder, currently 
diagnosed as a scrotal rash and candidiasis.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. § 3.303.  

II.  Increased Ratings

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. § 4.10.  Where there is 
a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Tinnitus

The record shows that a January 2001 rating decision granted 
service connection for tinnitus and assigned a 10 percent 
rating for the disability, retroactively effective from 
August 4, 2000.  A more recent rating decision in September 
2005 denied a separate 10 percent rating for tinnitus in each 
ear.  The veteran disagreed and this appeal ensued.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that had found that, under pre-June 
2003 regulations, no more than a single 
10-percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required that VA assign dual 10-percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary of VA 
imposed a temporary stay at the Board on the adjudication of 
tinnitus claims affected by Smith.  The specific claims 
affected by the stay essentially included all claims in which 
a claim for compensation for tinnitus was filed prior to June 
13, 2003, and a disability rating for tinnitus of greater 
than 10 percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (C.A. Fed., 
June 19, 2006).  Citing Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary of VA rescinded the temporary stay that had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of these claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

The net result of all of this is that the version of 
Diagnostic Code 6260 in effect prior to June 2003 precludes 
an evaluation higher than 10-percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for his tinnitus must be denied under 
both the new and old versions of this regulation.  And as the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Right Ear Hearing Loss

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the veteran does not have total deafness in both 
ears, the hearing of the non-service-connected ear is 
considered to be normal.  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. § 4.85, Diagnostic Code 6100.

Also, compensation is payable for the combination of service-
connected and 
non-service-connected hearing loss as if hearing loss in both 
ears was 
service-connected, provided the hearing loss in the non-
service-connected ear is not the result of the veteran's own 
willful misconduct.  Further, the hearing impairment as a 
result of service-connected disability must be compensable to 
a degree of 10 percent or more and the hearing impairment as 
a result of non-service-connected disability must meet the 
provisions of 38 C.F.R. § 3.385.  As already indicated, 
section 3.385 provides that, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.383(a)(3) (2006).  

For the reasons and bases discussed earlier in this decision, 
service connection for left ear hearing loss has been denied 
because the hearing in that ear does not meet the threshold 
minimum criteria to be considered a disability as defined by 
§ 3.385.  Therefore, inasmuch as the veteran is not deaf in 
that ear, the hearing in it is taken to be normal (Level I) 
for purposes of rating the hearing loss in his service-
connected right ear.  

As also discussed above, the veteran underwent a private 
audiometric evaluation in August 2003, and he submitted the 
report of that evaluation.  Although the Board cannot 
interpret the graphical audiometric findings on that report, 
the examiner noted the data revealed borderline normal 
hearing in the veteran's right ear at frequencies from 250 to 
1500 Hertz, with mild sloping to severe sensorineural hearing 
loss from 2000 to 8000 Hertz.  Parenthetically, the Board 
observes, however, that the graphical pure tone data for the 
veteran's right ear shown on that report are similar to - if 
not slightly better than - the data obtained on the 
subsequent VA examinations, below.

On an authorized audiological evaluation in April 2004, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
20
30
75
80
51

Speech audiometry revealed speech discrimination ability of 
68 percent in the right ear.  

A repeat VA audiometric evaluation in November 2005 showed 
the following pure tone thresholds:  


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
15
25
75
80
49

Speech audiometry revealed speech discrimination ability of 
100 percent in the right ear.  The examiner commented that, 
comparing the previous test results, the veteran's hearing 
had remained stable and unchanged.  

For comparison, the audiometric data obtained on VA 
compensation examination several years earlier - in November 
2000, revealed an average pure tone threshold of 42 Hertz in 
the right ear with a speech recognition score of 98 percent.  

So it is visibly apparent the audiometric data obtained on VA 
examinations since November 2000 have remained fairly 
constant, showing only a slight worsening in the pure tone 
average.  The only inconsistent value was the speech 
discrimination score of 68 percent obtained in April 2004.  

Ignoring for the moment the inconsistent speech 
discrimination score, application of the above audiometric 
data to the criteria set forth in VA's rating schedule yields 
a numeric designation of Level I hearing in the veteran's 
service-connected right ear.  Because the hearing in his non-
service-connected left ear is taken to be normal, a zero 
percent rating must be assigned for his right ear hearing 
loss.  38 C.F.R. § 4.85, Table VII.  

If, however, the Board were to ignore the November 2005 
speech discrimination score of 100 percent and instead use 
the inconsistent score of 68 percent recorded in April 2004, 
a numeric designation of Level V hearing for the right ear 
would result.  Nevertheless, a zero percent rating would 
still be assigned for the veteran's right ear hearing loss, 
according to Table VII.  Therefore, the Board finds that a 
remand to obtain another audiometric evaluation to resolve 
the apparent inconsistency in the data that have been 
obtained on recent examinations would serve no useful 
purpose.  See 38 C.F.R. § 3.159(c)(4) (2006).  

The veteran testified at his hearing that his hearing loss 
made it difficult to distinguish words used by his clients in 
his work as a marriage and family therapist.  Further, he 
submitted a letter from his supervisor who stated that the 
veteran's hearing difficulties had interfered with his duties 
as a Psychological Specialist.  Examiners, including the 
August 2003 private audiologist, have commented that the 
veteran could benefit from amplification (i.e., a hearing 
aid); the November 2005 examiner indicated the veteran wore a 
VA-issued hearing instrument in his right ear most of the 
time - so presumably referring to a hearing aid.  The record 
does not reflect what salutary effect the hearing aid may 
have had in the veteran's work environment.  But regardless, 
the ratings derived from the rating schedule are intended to 
compensate for any consequent improvement from a hearing aid.

In exceptional cases, where evaluations provided by the 
rating schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes that the regular schedular 
standards adequately describe and provide for the veteran's 
disability level.  There is no indication he has ever been 
hospitalized for treatment of his right ear hearing loss - 
much less on a frequent basis.  Neither does the record 
reflect marked interference with his employment, meaning 
above and beyond that contemplated by his current schedular 
rating.  See 38 C.F.R. § 4.1.  He has submitted, for example, 
no evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
it.  The statement from his employer was very generic in the 
sense that it did not discuss in detail how the right ear 
hearing loss is not sufficiently compensated by the rating 
schedule - which itself presumes there will be some measure 
of occupational impairment.  See again 38 C.F.R. § 4.1.  
There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  



For all the foregoing reasons and bases, the claim for a 
compensable rating for right ear hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for left ear hearing 
loss is reopened.  

But the claim for service connection for left ear hearing 
loss is denied on the merits.  

New and material evidence having been submitted, the 
veteran's claim for service connection for a chronic skin 
disorder is reopened.  

Also, the claim for service connection for a chronic skin 
disorder, diagnosed as a rash and candidiasis of the scrotum, 
is granted.  

The claim for separate 10 percent ratings for tinnitus is 
denied.  

The claim for a compensable rating for right ear hearing loss 
is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


